Allowable Subject Matter
Claims 1-2, 6-8, 1-12, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Laselva (US 20190342845 A1) discloses “A method, comprising: receiving, by a processor of an apparatus, a system information block (SIB) indicating a non-terrestrial networking (NTN) offset for a … delay; and” in paragraph 46; “performing, by the processor, an uplink (UL) transmission to a satellite with consideration for the NTN offset,” in paragraph 76; and “… and determining … a plurality of UL hybrid automatic repeat request (HARQ) acknowledgement (ACK) and negative acknowledgement (NACK) … at a slot n + K1', wherein K1' denotes the propagation delay” in paragraph 58. However, Laselva does not explicitly disclose that the delay is a “propagation” delay, “receiving a downlink control information (DCI) at a slot n”, “a plurality of physical uplink control channel (PUCCH) resources”, “a plurality of transport blocks (TBs)”, nor “wherein K1' = K1 + K1_ntnOffset, wherein K1 denotes a parameter of scheduling offset for HARQ ACK and NACK indicated in the DCI, and wherein K1_ntnOffset denotes the NTN offset indicated in the SIB.” 
Wu (US 20210014905 A1) discloses the missing feature that that the delay is a “propagation” delay in paragraphs 33 and 41 and would be obvious for one of ordinary skill in the art to combine with Laselva because in NTNs propogation delay can be large which needs to be considered when communicating, and thus by signalling the propagation delay through a reliable means such as SIB overall service quality is improved. However, Wu also does not disclose “receiving a downlink control information (DCI) at a slot n”, “a plurality of physical uplink control channel (PUCCH) resources”, “a plurality of transport blocks (TBs)”, nor “wherein K1' = K1 + K1_ntnOffset, wherein K1 denotes a parameter of scheduling offset for HARQ ACK and NACK indicated in the DCI, and wherein K1_ntnOffset denotes the NTN offset indicated in the SIB.” 
Salem (US 20200275430 A1) discloses the missing features “receiving a downlink control information (DCI) at a slot n”, “a plurality of physical uplink control channel (PUCCH) resources”, and “a plurality of transport blocks (TBs)” in paragraph 85 and would be obvious for one of ordinary skill in the art to combine with Laselva and Wu because HARQ is traditionally transmitted on PUCCH and thus doing so increases interoperability and using a plurality of TB’s increases flexibility without decreasing performance. However, Salem also does not disclose “wherein K1' = K1 + K1_ntnOffset, wherein K1 denotes a parameter of scheduling offset for HARQ ACK and NACK indicated in the DCI, and wherein K1_ntnOffset denotes the NTN offset indicated in the SIB” within the context of the complete claim.
Claim 11 is similar to claim 1 and are allowable for similar reasons. The remaining claims depend on claims 1 and 11 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAAD KHAWAR/Primary Examiner, Art Unit 2412